COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 2-07-424-CR

TOBE C. NWIGWE                                                   APPELLANT


                                        V.

THE STATE OF TEXAS                                                     STATE

                                    ----------

      FROM COUNTY CRIMINAL COURT NO. 3 OF DENTON COUNTY

                                    ----------

              MEMORANDUM OPINION 1 AND JUDGMENT

                                    ----------

      We have considered the “Appellant’s Withdrawal Of Notice Of Appeal

(Pursuant to Texas Rule Of Appellate Procedure 42.2)” filed by appellant Tobe

C. Nwigwe, pro se. The motion complies with rule 42.2(a) of the rules of

appellate procedure. Tex. R. App. P. 42.2(a). No decision of this court having

been delivered before we received this motion, we grant the motion and dismiss

the appeal. See id., Tex. R. App. P. 43.2(f).

                                             PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: April 2, 2009


      1
          … See Tex. R. App. P. 47.4.